DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on Feb. 03, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.
Allowable Subject Matter
3.	Claims 46-67 are allowed.
 				Statement of Reasons for Allowance

4.  	The following is a statement of reasons for an indication of allowable subject matter: Prior art fails to show or reasonably suggest the claim limitation “automatically, independently of receiving a viewer request, causing a simultaneous display, while the media asset is being played, of a first identifier corresponding to the determined first video-on-demand program, wherein the first identifier includes a plurality of markings that indicate user interest and user viewing history, and a second identifier corresponding to the determined second video-on-demand program different from the determined first video-on-demand program, wherein the second identifier includes a plurality of markings that indicate user interest and user viewing history, and first identifier and the second identifier are sorted 

                                                                            Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424        

/Mulugeta Mengesha/Primary Examiner, Art Unit 2424